FILED
                                                                JUN 24 2015
 1                         NOT FOR PUBLICATION
                                                          SUSAN M. SPRAUL, CLERK
                                                             U.S. BKCY. APP. PANEL
 2                                                           OF THE NINTH CIRCUIT

 3                  UNITED STATES BANKRUPTCY APPELLATE PANEL
 4                            OF THE NINTH CIRCUIT
 5   In re:                        )      BAP No.    CC-14-1363-KuDTa
                                   )
 6   GEORGE CHIKE IFEORAH,         )      Bk. No.    12-15356
                                   )
 7                  Debtor.        )      Adv. No.   13-01048
     ______________________________)
 8                                 )
     GEORGE CHIKE IFEORAH,         )
 9                                 )
                    Appellant,     )
10                                 )
     v.                            )      MEMORANDUM*
11                                 )
     RYAN FLEGAL; INVEST & DESIGN, )
12   LLC,                          )
                                   )
13                  Appellees.     )
     ______________________________)
14
                     Argued and Submitted on June 18, 2015
15                          at Pasadena, California
16                           Filed – June 24, 2015
17            Appeal from the United States Bankruptcy Court
                  for the Central District of California
18
          Honorable Mark S. Wallace, Bankruptcy Judge, Presiding
19
20   Appearances:     Andrew Edward Smyth argued for appellant George
                      Chike Ifeorah; Mark M. Sharf of Merritt, Hagen &
21                    Sharf LLP argued for appellees Ryan Flegal and
                      Invest & Design, LLC.
22
23   Before: KURTZ, DUNN and TAYLOR, Bankruptcy Judges.
24
25
26        *
           This disposition is not appropriate for publication.
27   Although it may be cited for whatever persuasive value it may
     have (see Fed. R. App. P. 32.1), it has no precedential value.
28   See 9th Cir. BAP Rule 8024-1.
 1                                INTRODUCTION
 2        George Ifeorah appeals from a judgment under 11 U.S.C.
 3   § 523(a)(2)(A)1 excepting from discharge his debt to Ryan Flegal
 4   and Invest & Design LLC.2    Ifeorah offers several different
 5   reasons why he believes the court erred in making its
 6   § 523(a)(2)(A) ruling.    In fact, Ifeorah challenges on appeal
 7   virtually every element necessary to determine a debt
 8   nondischargeable under § 523(a)(2)(A).      Most of Ifeorah’s
 9   arguments are devoid of merit.    While his arguments regarding the
10   measure of damages are at least plausible, in the final analysis
11   we are not persuaded that the bankruptcy court incorrectly
12   determined the measure of damages flowing from Ifeorah’s fraud.
13   Accordingly, we AFFIRM.
14                                    FACTS
15        In December 2003, Ifeorah and Flegal entered into a ten-year
16   lease covering commercial real property located in Inglewood,
17   California.   Formerly, a fitness club was operated there, but
18   Ifeorah wanted to open a fine dining restaurant, where the public
19   could come to listen to music while having food and drinks.
20   Thus, upon commencement of the lease, Ifeorah and his business
21   partner Vera McCraw undertook, with Flegal’s knowledge and
22   consent, major tenant alterations and improvements that were both
23   costly and time consuming.
24
          1
           Unless specified otherwise, all chapter and section
25   references are to the Bankruptcy Code, 11 U.S.C. §§ 101-1532, and
26   all "Rule" references are to the Federal Rules of Bankruptcy
     Procedure, Rules 1001-9037.
27
          2
           In this decision, we jointly refer to Flegal and Invest &
28   Design LLC as Flegal.

                                        2
 1        The restaurant did not open for business until May 2005.    By
 2   that time, Ifeorah and McCraw had paid for and installed a modern
 3   commercial kitchen with a full array of expensive kitchen
 4   equipment.   In addition to the high-end kitchen equipment,
 5   Ifeorah and McCraw also purchased and installed in the restaurant
 6   dining areas and restrooms a number of crystal and polished brass
 7   chandeliers.    Ifeorah and McGraw spent in excess of $200,000 on
 8   these improvements and equipment.
 9        After entering into the lease but before the restaurant
10   opened for business, Ifeorah and McCraw formed a Nevada
11   corporation known as Oasis Restaurant, Inc., with Ifeorah holding
12   a 60% interest and McCraw holding a 40% interest.    They
13   transferred ownership of all of the personal property purchased
14   for the restaurant to the corporation.
15        For a year or two, the restaurant did reasonably well, and
16   Ifeorah timely paid the rent due under the lease.    However,
17   beginning in August 2007, Ifeorah defaulted on his lease
18   payments.    Ifeorah thereafter made some lease payments from time
19   to time, but never managed to get current on his rental
20   obligations.    Consequently, in May 2008, Flegal commenced an
21   unlawful detainer proceeding to recover possession of the
22   property.    In June 2008, on the day of the unlawful detainer
23   trial, the trial judge directed the parties to discuss settlement
24   in the courthouse hallway, and the parties were able to reach an
25   agreement, which they memorialized in a written settlement
26   agreement.
27        Under the settlement agreement, Ifeorah agreed to pay $8,000
28   immediately to Flegal, of which $7,000 was applied to accrued

                                       3
 1   late fees and interest and $1,000 was applied to past-due rent.
 2   Flegal in turn agreed to permit Ifeorah to retain occupancy of
 3   the rental property, provided that Ifeorah timely made the lease
 4   payments according to the lease payment schedule set forth in the
 5   settlement agreement.   That schedule permitted Ifeorah to defer a
 6   portion of his monthly rental payments during the second half of
 7   2008, with rental payments returning to the original lease amount
 8   in January 2009.   All deferred rent (including both the rent
 9   deferred during the second half of 2008 and the $32,700 in rent
10   accrued but unpaid at the time of the settlement) was due on or
11   before June 30, 2009.   If all amounts set forth in the settlement
12   agreement were timely paid, then the settlement would terminate
13   by its own terms and all of the original lease terms would be
14   deemed reinstated.   However, if Ifeorah defaulted on the payments
15   provided for in the settlement, then Ifeorah agreed to
16   voluntarily surrender possession of the real property without
17   Flegal having to incur the time and expense of further unlawful
18   detainer proceedings.
19        In exchange for Ifeorah’s retention of possession, the
20   principal benefit Flegal anticipated from the settlement was
21   Ifeorah’s promise, if he moved out, to leave in place a “turn-key
22   kitchen facility,” which promise was set forth in the settlement
23   as follows:
24        If Tenant does move out, tenant will leave a turn-key
          operational commercial kitchen facility. This includes
25        all kitchen equipment. Tenant may still sell the
          business to a third party subject to approval by the
26        Lessor and provided Lessor is paid the total balance
          owed. This paragraph will no longer apply if Tenant
27        pays the full balance owed to Lessor by June 30, 2009.
28
                                      4
 1   Settlement Agreement (June 23, 2008) at ¶ 5.3
 2        In turn, in order to assure Flegal that he had received the
 3   promise regarding the kitchen equipment from the right party –
 4   the owner of the equipment – the settlement agreement further
 5   provided:
 6        Tenant warrants that Tenant is the owner of all of the
          above mentioned fixtures and equipment (as mentioned in
 7        paragraph 5) and that there are no liens or leases for
          any of these items. Tenant agrees not to sell,
 8        transfer or lease any of this existing equipment
          without the prior written approval from the Lessor.
 9        This paragraph will no longer apply if Tenant pays the
          full balance owed to Lessor by June 30, 2009.
10
11   Settlement Agreement (June 23, 2008) at ¶ 7.    Ifeorah obviously
12   knew and understood the contents of this warranty and its
13   relationship to paragraph 5 of the settlement; his initials
14   appeared next to a one-word interlineation excising the word
15   “furniture” from the warranty.
16        Ifeorah timely made all of his monthly lease payments, as
17   adjusted by the settlement agreement, except for the balloon
18   payment in the amount of $41,520 due on June 30, 2009.    After
19   Ifeorah defaulted on the $41,520 payment, he from time to time
20   made some lease payments, but he never managed at any time
21   thereafter to cure his June 2009 default or to timely make all of
22   his rental payments due under the lease.    Nonetheless, Ifeorah
23   never voluntarily moved out of the restaurant property, nor did
24   Flegal commence a new unlawful detainer proceeding until February
25   2012.    Flegal’s delay in seeking possession of the rental
26
27
          3
           There is no dispute that Ifeorah was referred to as the
28   tenant in the settlement agreement.

                                       5
 1   property apparently was due in part to the two bankruptcy cases
 2   Ifeorah commenced in 2009, in part to the irregular lease
 3   payments Ifeorah made from time to time, and in part to
 4   negotiations with a third party named Marsha Tekeste, who
 5   expressed an interest in buying Ifeorah’s and McCraw’s restaurant
 6   business and/or in renting the property from Flegal.   Both of
 7   Ifeorah’s 2009 bankruptcy cases were dismissed.
 8        In April 2012, Ifeorah filed his third bankruptcy case – a
 9   chapter 11 case – which he voluntarily converted to chapter 7 in
10   November 2012.   In turn, Flegal obtained relief from stay in
11   August 2012 to pursue his state court remedies, filed a new
12   unlawful detainer proceeding in October 2012, and obtained an
13   unlawful detainer judgment in December 2012.
14        Under threat of eviction by the Los Angeles County Sheriff’s
15   Office, Ifeorah finally surrendered possession of the rental
16   property at the end of December 2012.   However, before
17   surrendering the premises, Ifeorah hired contractors, trucks and
18   machinery to strip most of the kitchen equipment from the rental
19   property.   In addition to the kitchen equipment, Ifeorah removed
20   the chandeliers and certain other fixtures from the rental
21   property, in violation of the settlement agreement, the lease or
22   both.   When Flegal discovered that Ifeorah was attempting to
23   remove all of these items from the premises, Flegal contacted the
24   Inglewood Police Department.   But the police refused to
25   intervene, concluding that the disagreement between Flegal and
26   Ifeorah was a landlord-tenant dispute and hence a civil rather
27   than a criminal matter.
28        After recovering possession of the rental property, Flegal

                                      6
 1   did not succeed in re-renting the property until May 2013.
 2   Marsha Tekeste had for some time expressed an interest in renting
 3   the premises from Flegal; however, in light of the condition of
 4   the leasehold upon Ifeorah vacating the premises, Flegal was
 5   forced to re-negotiate his agreement with Tekeste because their
 6   initial agreement contemplated Tekeste’s use and enjoyment of a
 7   turn-key commercial kitchen facility.   After making several
 8   significant monetary concessions in Tekeste’s favor, Flegal
 9   reached a new agreement with Tekeste, and Tekeste took possession
10   of the premises.
11        In February 2013, Flegal commenced an adversary proceeding
12   against Ifeorah objecting to his discharge under § 727 and
13   seeking to except from discharge under § 523(a)(2) and (6) the
14   debt Ifeorah owed to Flegal.   In relevant part, Flegal alleged
15   that Ifeorah knowingly and intentionally deceived Flegal by
16   misrepresenting in the settlement agreement that he (Ifeorah)
17   owned the equipment when in reality Oasis Restaurant, Inc. owned
18   the equipment.   In addition to this misrepresentation, Flegal
19   further alleged that Ifeorah falsely promised that, if he moved
20   out, he would leave a turn-key commercial kitchen facility.
21   According to Flegal, Ifeorah never intended to honor this
22   promise; he only made this promise to fraudulently induce Flegal
23   to enter into the settlement agreement.
24        After a trial on the merits, the bankruptcy court ruled in
25   favor of Flegal on his § 523(a)(2)(A) claim.   The court
26   ultimately ruled that, as result of Ifeorah’s fraudulent conduct
27   (the false promise regarding retention of the equipment in place
28   and the misrepresentation regarding ownership of the equipment),

                                      7
 1   Flegal was entitled to an exception to discharge judgment in the
 2   amount of $268,735.98.   This judgment consisted of:
 3   (1) $141,722.23 in accrued but unpaid rent, including interest at
 4   the lease rate of 10%; (2) $51,555.00, which represented the fair
 5   market value of the equipment he was supposed to have received
 6   under the settlement agreement; (3) punitive damages of $25,000;
 7   and (4) attorney’s fees of $50,458.75.4    The court later entered
 8   an amended judgment dismissing Flegal’s other claims for relief,
 9   but leaving undisturbed the judgment in favor of Flegal under
10   § 523(a)(2)(A).
11        Ifeorah timely filed his notice of appeal.
12                               JURISDICTION
13        The bankruptcy court had jurisdiction pursuant to 28 U.S.C.
14   §§ 1334 and 157(b)(2)(I) and (J).     We have jurisdiction under
15   28 U.S.C. § 158.
16                                   ISSUE
17        Did the bankruptcy court correctly determine that Ifeorah’s
18   indebtedness to Flegal was nondischargeable under § 523(a)(2)(A)?
19                            STANDARDS OF REVIEW
20        We review de novo the bankruptcy court’s legal conclusions,
21   and we review for clear error its factual findings as to whether
22   the requisite nondischargeability elements are present.     Tallant
23
          4
24         Ifeorah did not challenge in his opening appeal brief the
     punitive damages award, the attorney’s fees award, or the accrual
25   of interest at the lease rate. Accordingly, we will not further
26   discuss these aspects of the bankruptcy court’s damages award.
     See Christian Legal Soc'y v. Wu, 626 F.3d 483, 487–88 (9th Cir.
27   2010) (“We review only issues [that] are argued specifically and
     distinctly in a party's opening brief.”); Brownfield v. City of
28   Yakima, 612 F.3d 1140, 1149 n.4 (9th Cir. 2010) (same).

                                       8
 1   v. Kaufman (In re Tallant), 218 B.R. 58, 63 (9th Cir. BAP 1998).
 2   Findings of fact are clearly erroneous only if they are
 3   illogical, implausible, or without support in the record.    Retz
 4   v. Samson (In re Retz), 606 F.3d 1189, 1196 (9th Cir. 2010).
 5                                 DISCUSSION
 6        To except a debt from discharge under § 523(a)(2)(A), a
 7   creditor must prove by a preponderance of the evidence the
 8   following elements:
 9        (1) the debtor made . . . representations;
          (2) that at the time he knew they were false;
10        (3) that he made them with the intention and purpose of
          deceiving the creditor;
11        (4) that the creditor relied on such representations;
          [and]
12        (5) that the creditor sustained the alleged loss and
          damage as the proximate result of the
13        misrepresentations having been made.
14   Gomeshi v. Sabban (In re Sabban), 600 F.3d 1219, 1222 (9th Cir.
15   2010)(quoting Am. Express Travel Related Servs. Co. v. Hashemi
16   (In re Hashemi), 104 F.3d 1122, 1125 (9th Cir. 1996)).
17        Ifeorah contends that his so-called misrepresentation
18   regarding ownership of the kitchen equipment was insignificant
19   and immaterial.    Ifeorah insists that there was no material
20   difference between his owning the equipment and Oasis Restaurant,
21   Inc. owning the equipment.    We have at least two problems with
22   this argument.    First, it ignores the fact that the bankruptcy
23   court also found that Ifeorah made a fraudulent false promise,
24   which is sufficient grounds to support a § 523(a)(2)(A) claim
25   separate and distinct from the misrepresentation regarding
26   ownership of the equipment.    See Barrack v. McCrary
27   (In re Barrack), 217 B.R. 598, 606 (9th Cir. BAP 1998) (“A
28   promise made with a positive intent not to perform or without a

                                       9
 1   present intent to perform satisfies § 523(a)(2)(A).”) (quoting
 2   Rubin v. West (In re Rubin), 875 F.2d 755, 759 (9th Cir. 1989)).
 3        Second, the bankruptcy court found that Ifeorah’s deceit
 4   regarding the equipment was material.   As a matter of California
 5   law, we agree with the bankruptcy court that there was a material
 6   difference between Ifeorah’s property and Oasis Restaurant,
 7   Inc.’s property, because the former and the latter were separate
 8   and distinct entities.   See Communist Party v. 522 Valencia,
 9   Inc., 35 Cal. App. 4th 980, 993 (1995).    Additionally, as a
10   factual matter, there was ample evidence in the record that led
11   the bankruptcy court to conclude that the representation
12   regarding ownership of the equipment was material and that Flegal
13   justifiably relied on that representation.    As the bankruptcy
14   court pointed out, the potential opportunity for Flegal to retain
15   the equipment upon termination of the lease was the key incentive
16   for Flegal to enter into the settlement.    Furthermore, Flegal
17   testified that, if he had known that Oasis Restaurant, Inc. owned
18   the equipment, he would not have entered into the settlement
19   agreement unless the corporation had also promised Flegal he
20   could keep the equipment in the event Ifeorah moved out.    Under
21   these circumstances, we cannot say that it was illogical,
22   implausible or without support in the record for the bankruptcy
23   court to find that who owned the equipment was material.5
24
          5
25         Ifeorah alternately argues that, because McCraw signed off
     on the settlement agreement on behalf of herself and Oasis
26   Restaurant, Inc., Flegal received the functional equivalent of
     Oasis’s promise that he could keep the kitchen equipment.
27
     However, the settlement agreement explicitly states that McCraw’s
28   signature only acknowledged that neither Oasis nor McCraw had or
                                                        (continued...)

                                     10
 1        Ifeorah further contends that it is impossible to logically
 2   reconcile the bankruptcy court’s finding that Ifeorah intended to
 3   pay the rent if he could with its finding of fraud.     But
 4   Ifeorah’s second argument depends on a mischaracterization of
 5   what the court found.    According to Ifeorah, the bankruptcy
 6   court’s fraud finding related to his promise to make lease
 7   payments.   This is simply wrong.     As set forth above, Ifeorah’s
 8   misrepresentation and his false promise both concerned the
 9   kitchen equipment and did not directly implicate his promise to
10   pay rent.   The court’s findings on this point were supported by
11   the record.   The court inferred from the time, expense and effort
12   Ifeorah invested in acquiring the kitchen equipment that Ifeorah
13   cared too much for the equipment to not realize that Oasis
14   Restaurant, Inc. held title to the equipment.     The court further
15   inferred from these same facts that Ifeorah’s knowing
16   misrepresentation regarding ownership of the equipment dovetailed
17   with an intent, at the time Ifeorah made the promise regarding
18   the equipment, never to honor that promise.     The bankruptcy
19   court’s fraudulent intent finding also is supported by the time,
20   money and effort Ifeorah invested in removing nearly all of the
21   kitchen equipment as well as some items that doubtlessly
22   qualified as fixtures.
23        Thus, the bankruptcy court’s findings that Ifeorah knowingly
24   misrepresented his ownership of the equipment and falsely
25
          5
26         (...continued)
     would make any “claim to possession of the property” – clearly
27   referring to the rental property and not the equipment. On this
     record, McCraw’s limited acknowledgment is not reasonably
28   susceptible to any other interpretation.

                                      11
 1   promised that Flegal could retain the equipment were not clearly
 2   erroneous.
 3        Ifeorah then challenges the bankruptcy court’s finding that
 4   Flegal relied on Ifeorah’s misrepresentation and false promise to
 5   his detriment.   In support of this argument, Ifeorah points to
 6   Flegal’s testimony admitting that he would not have refused to
 7   enter into the settlement if he had known that Oasis Restaurant,
 8   Inc. (instead of Ifeorah) held title to the equipment.
 9   Notwithstanding this admission, Flegal’s testimony as a whole
10   supports the bankruptcy court’s reliance finding.     Flegal
11   explained that, if Ifeorah had not misrepresented who owned the
12   equipment, Flegal would have insisted on having as part of the
13   settlement Oasis Restaurant, Inc.’s promise that Flegal could
14   retain the equipment in the event Ifeorah moved out.     The court
15   also pointed out that Ifeorah’s promise to leave in place a turn-
16   key commercial kitchen facility was the most significant benefit
17   Flegal was supposed to receive under the settlement.     Therefore,
18   on this record, the bankruptcy court did not clearly err when it
19   inferred that, if Flegal had known the true state of affairs
20   (that Ifeorah had no intention of ever surrendering the
21   equipment), Flegal would not have entered into the settlement.
22        Ifeorah next contends that his fraud did not proximately
23   result in any damages to Flegal.     In support of his proximate
24   cause argument, Ifeorah posits that Flegal needed to show that he
25   had valuable collection remedies at the time the parties entered
26   into the settlement and that these collection remedies diminished
27   in value after the settlement agreement was entered into.
28   Ifeorah relies in part on Hung Bank v. Kim (In re Kim), 163 B.R.
12
 1   157, 161 (9th Cir. BAP 1994), aff'd & adopted, 62 F.3d 1511 (9th
 2   Cir. 1995).   In turn, In re Kim relied upon Siriani v. Nw. Nat'l
 3   Ins. Co. (In re Siriani), 967 F.2d 302, 305 (9th Cir. 1992).
 4        Ifeorah’s reliance on In re Kim (and derivatively on
 5   In re Siriani) is misplaced.   Both In re Kim and In re Siriani
 6   stand for the general proposition that, when a lender renews or
 7   extends the term of a loan for an additional period of time but
 8   does not part with anything else of value on account of the
 9   debtor’s fraud, the lender must establish proximate cause by
10   showing it had valuable collection remedies that lost value
11   during the course of the loan extension.   Unlike the lenders in
12   In re Kim and In re Siriani, Flegal here was fraudulently induced
13   to enter into a settlement agreement pursuant to which he
14   incurred a significant detriment: he agreed to forego his right
15   to immediate possession of his rental property even though
16   Ifeorah at the time had defaulted on rental payments in excess of
17   $30,000.   Had Flegal not entered into the settlement agreement,
18   he could have recovered the premises at that time and thereby
19   would have avoided the accrual and nonpayment of tens of
20   thousands of dollars in additional rent payments.   This is more
21   than sufficient to satisfy the proximate cause requirement.
22        Ifeorah also contends that the bankruptcy court erroneously
23   awarded Flegal benefit-of-the-bargain damages.   We agree with
24   Ifeorah that the appropriate measure of damages should be
25   determined by reference to state law and that Flegal is entitled
26   to a discharge exception covering all damages flowing from the
27   fraud.   See In re Sabban, 600 F.3d at 1222-24 (citing Cohen v. de
28   la Cruz, 523 U.S. 213, 223 (1998)).   We also note that our task

                                     13
 1   in construing California law is to follow the decisions of the
 2   California Supreme Court or, alternately, if that court has not
 3   yet decided the issue, to predict how the California Supreme
 4   Court would decide it.    See Vestar Dev. II, LLC v. Gen. Dynamics
 5   Corp., 249 F.3d 958, 960 (9th Cir. 2001).
 6          According to Ifeorah, California law permits fraud victims
 7   to recover in civil actions “out of pocket losses,” but does not
 8   permit them to recover the “benefit of the bargain.”    Aplt. Opn.
 9   Br. at p. 28 (citing Lazar v. Super. Ct., 12 Cal. 4th 631
10   (1996)).    We are perplexed by Ifeorah’s citation to Lazar.    The
11   California Supreme court explicitly stated in Lazar that, in
12   appropriate cases, “fraud plaintiffs may recover ‘out-of-pocket’
13   damages in addition to benefit-of-the-bargain damages.”   Id. at
14   646 (emphasis added).    The principal issue addressed by the
15   California Supreme Court in Lazar was “whether [it] should
16   restrict [on policy grounds] the availability of traditional tort
17   remedies when they are sought in the employment context.”      Id. at
18   644.    The Lazar court answered this question in the negative, in
19   the process reasoning that there was no compelling policy reason
20   to restrict a defrauded employee from recovering the full array
21   of compensatory damages which, according to the Lazar court,
22   potentially included both benefit-of-the-bargain damages as well
23   as out-of-pocket damages.    Id. at 645-46; see also Persson v.
24   Smart Inventions, Inc., 125 Cal. App. 4th 1141, 1154-55 (2005)
25   (holding that fraud plaintiff may retain the benefits of the
26   contract he or she was fraudulently induced to enter into and at
27   the same time sue for damages for the loss suffered as a result
28   of the fraud); Denevi v. LGCC, 121 Cal. App. 4th 1211, 1220

                                      14
 1   (2004) (same).
 2        We acknowledge that the California legislature generally has
 3   barred fraud plaintiffs from recovering benefit-of-the-bargain
 4   damages when the subject contract is a contract for the purchase,
 5   sale or exchange of property.    See Cal. Civ. Code § 3343(a)(1).
 6   Thus, generally speaking, plaintiffs fraudulently induced to
 7   enter into property transactions only may recover as the measure
 8   of their damages, the difference in value between what they
 9   parted with and what they received (also known as out-of-pocket
10   losses).    See Fragale v. Faulkner, 110 Cal. App. 4th 229, 236
11   (2003).    They typically cannot recover the difference in value
12   between what they actually received and what they were
13   fraudulently led to believe they would receive (also known as
14   benefit-of-the-bargain damages).      Id.6
15        However, Ifeorah has offered no argument explaining why we
16   should predict that the California Supreme Court would apply Cal.
17   Civ. Code § 3343 to his settlement agreement with Flegal.    Nor
18   are we independently aware of any reason why we should make such
19   a prediction.    To the contrary, settlement agreements appear to
20   be beyond the scope of § 3343.    See generally Northridge
21   Homeowners Ass'n v. State Farm Fire & Cas. Co., 50 Cal. 4th 913,
22   926 (2010) (determining proper measure of damages for fraudulent
23   inducement to enter into settlement agreement without any
24
25
          6
26         We use the terms “typically” and “generally” because there
     are a number of exceptions to the limitation set forth in the
27   statute. Some of those exceptions are set forth in the statute
     itself (see, e.g., § 3343(a)(3), (4)), while others are judge-
28   made exceptions. See Fragale, 110 Cal. App. 4th at 236.

                                      15
 1   reference or citation to Cal. Civ. Code § 3343).7
 2        Ifeorah alternately argues that, even if Flegal is permitted
 3   to recover benefit-of-the-bargain damages, the bankruptcy court
 4   erred by awarding Flegal a combination of both out-of-pocket
 5   damages and benefit-of-the-bargain damages.    Ifeorah asserts that
 6   Flegal had a right to accrued rent, or to the kitchen equipment,
 7   but not both.   In so arguing, Ifeorah mischaracterizes Flegal’s
 8   entitlements under the settlement agreement.   If Ifeorah had not
 9   defrauded Flegal, the settlement agreement would have entitled
10   Flegal not only to keep the equipment but also to make a claim
11   for accrued but unpaid rent.
12        In essence, Ifeorah really is arguing that the bankruptcy
13   court’s award of both the value of the equipment and accrued but
14   unpaid rent amounted to a double recovery in Flegal’s favor.     We
15   agree with Ifeorah that California law prohibits fraud plaintiffs
16   from obtaining a double recovery on account of the defendant’s
17   fraud.   See Tavaglione v. Billings, 4 Cal. 4th 1150, 1159 (1993)
18   (“Double or duplicative recovery for the same items of damage
19   amounts to overcompensation and is therefore prohibited.”)
20   (emphasis added).   Nonetheless, there is no double recovery when
21
22        7
           Ifeorah cites to Gen. Leasing Co. v. Anguiano (In re
23   Anguiano), 99 B.R. 436, 437-38 (9th Cir. BAP 1989), for the
     proposition that fraud plaintiffs cannot recover benefit-
24   of-the-bargain damages in exception to discharge actions.
     In re Anguiano is inapposite. That case held on general
25   equitable grounds that benefit-of-the-bargain damages were
26   unnecessary to compensate the plaintiff under the specific facts
     and circumstances of that case. Id. at 438. As we explain in
27   this decision, we reach the opposite conclusion: benefit-of-the-
     bargain damages were necessary to fully compensate Flegal for his
28   losses.

                                     16
 1   the court awards “separate items of compensable damage . . .
 2   shown by distinct and independent evidence.”    Id.
 3        We perceive no double recovery here.   The record shows that,
 4   but for Ifeorah’s fraud, accrued but unpaid rent would not have
 5   swollen from $33,700 at the time of the settlement to $164,514.62
 6   (including interest) by the time Marsha Tekeste began paying rent
 7   in May 2013.   In addition, between the time Tekeste’s lease began
 8   in 2013 and the resolution of Flegal’s adversary proceeding in
 9   2014, at least another $16,000 in interest would have accrued,
10   thereby bringing the grand total of accrued but unpaid rent
11   (including interest) to roughly $180,000 by the time Flegal
12   obtained his nondischargeability judgment in July 2014.   Even if
13   we were to subtract from the $180,000 grand total the $33,700
14   already due at the time of the settlement (which Flegal
15   presumably did not incur as a result of fraud), the record more
16   than amply supported the bankruptcy court’s award of rent
17   (including interest) in the amount of $141,722.23.
18        The record indicates that the bankruptcy court calculated
19   Flegal’s rent and interest-related damages in a different manner.
20   Essentially, the court relied on Flegal’s calculations.   Even so,
21   because our calculations lead to a slightly higher amount of
22   damages, any error of the bankruptcy court in calculating the
23   amount of this item of damages was harmless from Ifeorah’s
24   perspective.   We must ignore harmless error.   Litton Loan Serv'g,
25   LP v. Garvida (In re Garvida), 347 B.R. 697, 704 (9th Cir. BAP
26   2006).
27        Meanwhile, as a separate and distinct item of compensable
28   damages, but for Ifeorah’s fraud, Flegal would have held a

                                     17
 1   contractual entitlement to retain the kitchen equipment.     The
 2   bankruptcy court calculated the amount of this item of damages as
 3   $51,555.00 – an amount equal to the appraised value of the
 4   equipment Flegal removed from the premises or, alternately, as
 5   roughly equal to the amount of concessions Flegal needed to offer
 6   Tekeste during their re-negotiation of her lease after Ifeorah
 7   stripped the equipment from the premises.   Ifeorah has not
 8   demonstrated that the court’s calculation of this item of damages
 9   was illogical, implausible, or unsupported by the record.
10        The overarching goal of compensatory tort damages is to make
11   the plaintiff whole.   See Strebel v. Brenlar Invs., Inc.,
12   135 Cal. App. 4th 740, 749 (2006) (citing Cal. Civ. Code §§ 1709
13   & 3333).   In order to accomplish this goal, the trial court
14   typically may consider out-of-pocket damages, benefit-of-the-
15   bargain damages and other measures of damages.   Id.; see also
16   Lazar, 12 Cal. 4th at 646.   In sum, so long as Cal. Civ. Code
17   § 3343 does not apply, a fraud plaintiff may be awarded both
18   out-of-pocket damages and benefit-of-the-bargain damages if both
19   measures of damages are necessary to ensure that the fraud
20   plaintiff is fully compensated for all of his or her separate and
21   distinct losses flowing from the fraud.
22        The only other argument Ifeorah makes is that Flegal’s loss
23   of the equipment resulted from Ifeorah’s conversion rather than
24   Ifeorah’ s fraud.   Ifeorah’s conversion versus fraud argument
25   fails because it is nothing more than a thinly-disguised attack
26   on the bankruptcy court’s proximate cause finding.   Suffice it to
27   say that proximate cause is a finding of fact, In re Tallant,
28 218 B.R. at 63, and that Ifeorah has not presented us with

                                     18
 1   anything that comes close to establishing that the bankruptcy
 2   court’s proximate cause finding was clearly erroneous.   See
 3   Anderson v. City of Bessemer City, N.C., 470 U.S. 564, 574 (1985)
 4   (“Where there are two permissible views of the evidence, the fact
 5   finder's choice between them cannot be clearly erroneous.”).
 6                              CONCLUSION
 7        For the reasons set forth above, we AFFIRM the bankruptcy
 8   court’s nondischargeability judgment.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                    19